IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2153 Disciplinary Docket No. 3
                Petitioner      :
                                :
           v.                   :               Board File Nos. C1-13-631 and
                                :               C1-15-265
                                :
DREW ALIA,                      :
                Respondent      :               Attorney Registration No. 200247
                                :               (Philadelphia)


                                         ORDER

PER CURIAM


       AND NOW, this 17th day of April, 2015, an Order and Rule to Show Cause

having been entered by this Court on March 31, 2015, and no response to the Rule

having been filed, it is ORDERED that:

       1.     The Rule is made absolute and Respondent is placed on temporary

       suspension until further action by this Court;

       2.     Respondent shall comply with the provisions of Pa.R.D.E. 217; and

       3.     The President Judge of the Court of Common Pleas of Philadelphia

       County, in accordance with Pa.R.D.E. 217(g), shall enter such orders as may be

       necessary to fully protect the rights of Respondent’s clients or fiduciary entities

       with which he is involved.

       This Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.